DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 10/1/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coupler is configured to allow the top support element portion to rotate along a horizontal axis” per Claim 1; “wherein the compact form is further configured to lay flat on at least one of the cabin floors or recess within the cabin floor” per Claim 3; and “a frame” per Claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both the coupler and guided track system of Claim 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 16, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1, it states “wherein the coupler is configured to allow the top support element portion to rotate along a horizontal axis”, however the Applicant has not shown in the figures how (paragraph [0022]) “the coupler is configured to allow rotation of the top support element portion along a horizontal axis (e.g. towards or away from the passenger seat)”.  In addition the Applicant states that “the coupler is a guided track system” and the “top support element portion may be configured to slide down along the guided track over the bottom support element portion to form a compact structure”.  It is unclear and therefore indifferent how the coupler is configured to allow the top support element portion to rotate along a horizontal axis in addition to the movement of sliding along a track to form a compact structure as shown in the elected Fig. 2B.  Since the only rotation that is shown and explained in the specification of the elected figures 2A-B is that of the seat, the language of “wherein the coupler is configured to allow the top support element portion to rotate along a horizontal axis” is not being examined or given any weight in the claim.  Since Claim 1 is unclear and indefinite, Claims 2-3, 5-6, and 16-17 are also unclear and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman (US Patent #3594037).
For Claim 1, figures 1-4 of Sherman ‘037 disclose an aircraft cabin attendant seat, comprising: a support element extending from a cabin floor comprising: a bottom support element portion (16) attached to the cabin floor; a top support element portion; and a coupler connecting the bottom support element portion to the top support element portion, and a backrest (46) coupled to the top support element portion; a headrest (48) coupled to the top support element portion and disposed above the backrest; a seating portion coupled to the top support element portion and disposed below the backrest, comprising: a seat (20); and a hinge (24 and 34) configured to couple the seat to the top support element portion, wherein the seat is configured to retract from a seated position into a storage position. 
For Claim 2, figures 1-4 of Sherman ‘037 disclose wherein the coupler is disposed above the seating portion, wherein the aircraft cabin attendant seat is configured to fold upon itself into a compact form.
For Claim 3, figures 1-4 of Sherman ‘037 disclose that the bottom of the compact form is further configured to lay flat on a cabin floor.
For Claim 5, figures 1-4 of Sherman ‘037 disclose that the seat is configured to accommodate at least two attendants using it at different times.
For Claim 6, figures 1-4 of Sherman ‘037 disclose that the seat is configured to integrate into an element within a passenger seating area.
For Claim 16, figures 1-4 of Sherman ‘037 disclose that the support element (16) is physically separated from a frame of a passenger seat. 
For Claim 17, figures 1-4 of Sherman ‘037 disclose that the backrest (46) is configured thru structures to contact the bottom support element when the aircraft cabin seat is folded into the compact form. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/26/2022